EXHIBIT 10.2

SEPARATION EMPLOYMENT

THIS SEPARATION AGREEMENT (“Agreement”) is entered into on this 17th day of
August, 2012 between Waste Management, Inc. (the “Company”) and Brett W. Frazier
(the “Executive”).

This Agreement is binding upon, and extends to, the parties and their past and
present officers, directors, employees, shareholders, parent corporations,
subsidiaries, affiliates, partners, agents, representatives, heirs, executors,
assigns, administrators, successors, predecessors, family members, d/b/a’s,
assumed names, and insurers, whether specifically mentioned hereafter or not. A
reference to a party in this Agreement necessarily includes those persons and/or
entities described in the foregoing sentence.

PREAMBLE

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement on July 13, 2007 (the “Employment Agreement”);

WHEREAS, pursuant to such Employment Agreement, Executive has been continuously
employed by the Company;

WHEREAS, Executive has elected to participate in the Company’s Voluntary Early
retirement program (VERP) and his employment is being terminated effective
August 17, 2012;

WHEREAS, the Parties agree that upon his separation, Executive will receive
certain benefits described in Section 6(e) of his Employment Agreement and the
VERP upon his execution of a waiver and release of claims;

WHEREAS, the Company and Executive now jointly desire to enter into this
Agreement to supplement the continuing provisions of said Employment Agreement
as set forth below; and

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the Company and Executive
hereby agree as follows:

1. Termination of Employment. The employment of Executive will terminate on
August 17, 2012 (“Employment Termination Date”). The parties agree that
Executive is entitled to the certain compensation and benefits set forth in
Section 6(e) (i) and (ii) of the Employment Agreement without his execution of a
release, as more specifically detailed in Exhibit A to this Agreement. It is
expressly agreed to and acknowledged by the parties that Executive is entitled
to the compensation and benefits set forth in Exhibit A whether or not he
executes this Agreement.



--------------------------------------------------------------------------------

2. Payment of Additional Consideration. In consideration of the premises and
promises herein contained, and subject to Executive executing and not revoking
this Agreement, it is agreed that the Company will provide Executive those
certain benefits specifically detailed in Exhibit B to this Agreement. The
benefits set forth in Exhibit B include those that Executive will receive under
Section 6(e) (iii) (iv) and (v) of the Employment Agreement and an additional
separation bonus pursuant to the terms of the VERP. It is expressly agreed to
and acknowledged by the parties that Executive is not entitled to the benefits
set forth in Exhibit B until such time as he executes and does not revoke this
Agreement. The Company shall withhold, or cause to be withheld, from said
payments all amounts required to be withheld pursuant to federal, state or local
tax laws.

The consideration set forth in this Paragraph 2 is in full, final and complete
settlement of any and all claims which Executive could make in any complaint,
charge, or civil action, whether for actual, nominal, compensatory, or punitive
damages (including attorneys’ fees). Executive acknowledges that such
consideration is being made as consideration for the releases set forth in
Paragraphs 3 and 4. Executive further acknowledges that the consideration set
forth in this Paragraph 2 are separate and distinct of and from each other, and
that either payment is independent valuable consideration for the release and
waiver set forth in Paragraphs 3 and 4.

3. General Release. In exchange for the first payment made to Executive pursuant
to Paragraph 2, Executive releases and discharges Waste Management, its past and
present parent, subsidiary and affiliated companies, agents, directors,
officers, employees, and representatives, and all persons acting by, through,
under or in concert with Waste Management (collectively referred to as the
“Released Parties”), from any and all causes of action, claims, liabilities,
obligations, promises, agreements, controversies, damages, and expenses, known
or unknown, which Executive ever had, or now has, against the Released Parties
to the date of this Agreement. The claims Executive releases include, but are
not limited to, claims that the Released Parties:

 

  •  

discriminated against Executive on the basis of his race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, veteran status, source of income,
entitlement to benefits, union activities, age or any other claim or right
Executive may have under the Age Discrimination in Employment Act (“ADEA”), or
any other status protected by local, state or federal laws, constitutions,
regulations, ordinances or executive orders; or

 

  •  

failed to give proper notice of this employment termination under the Workers
Adjustment and Retraining Notification Act (“WARN”), or any similar state or
local statute or ordinance; or

 

  •  

violated any other federal, state, or local employment statute, such as the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act, which regulates wage
and hour matters; the Family and Medical Leave Act, which requires employers to
provide leaves of absence under certain circumstances; Title VII of the Civil
Rights Act of 1964; the Older Workers Benefits Protection Act; the Americans
With Disabilities Act; the Rehabilitation Act; OSHA; and any other laws relating
to employment; or

 

2



--------------------------------------------------------------------------------

  •  

violated its personnel policies, handbooks, any covenant of good faith and fair
dealing, or any contract of employment between Executive and any of the Released
Parties; or

 

  •  

violated public policy or common law, including claims for: personal injury,
invasion of privacy, retaliatory discharge, negligent hiring, retention or
supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to Executive or any member
of Executive’s family, and/or promissory estoppel; or

 

  •  

is in any way obligated for any reason to pay your damages, expenses, litigation
costs (including attorneys’ fees), bonuses, commissions, disability benefits,
compensatory damages, punitive damages, and/or interest.

Executive is not prohibited from making or asserting (a) any claim or right
under state workers’ compensation or unemployment laws, or (b) any claim or
right which by law cannot be waived. Executive waives, however, the right to
recover money if any federal, state or local government agency pursues a claim
on Executive’s behalf or on behalf of a class to which Executive may belong that
arises out of or relates to Executive’s employment or termination of employment.

For the purpose of giving a full and complete release, Executive covenants and
agrees that he has no pending claims or charges against the Release Parties, and
if he does so have, Executive agrees to promptly file all appropriate papers
requesting withdrawal and dismissal of such claims and for charges. Executive
understands and agrees that this Agreement includes all claims that Executive
may have and that Executive does not now know or suspect to exist in Executive’s
favor against the Released Parties, and that this Agreement extinguishes those
claims.

Nothing in this Agreement shall affect the U.S. Equal Employment Opportunity
Commission’s (“EEOC”) rights and responsibilities to enforce the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, or any other applicable law. Further, nothing in this
Agreement shall be construed as a basis for interfering with Executive’s
protected right to challenge the waiver of an ADEA claim under the Older Workers
Benefit Protection Act, or to file a charge with, or participate in an
investigation or proceeding conducted by, the EEOC, or any other state, federal
or local government entity; provided, however, if the EEOC or any other state,
federal or local government entity commences an investigation on Executive’s
behalf, Executive specifically waives and releases his right, if any, to recover
any monetary or other benefits of any sort whatsoever arising from any such
investigation, nor will he seek reinstatement to his former position with the
Company. Nothing in this Agreement shall be construed to waive a claim or right
that cannot be lawfully waived through private agreement.

Executive is not being asked to release any claims or rights under ADEA that may
arise after Executive executes this Agreement. However, any claims surrounding
the Company’s decision to end Executive’s employment are specifically released
and waived under the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

4. Covenant Not to Sue. Executive agrees not to sue any of the Released Parties
or become a party to a lawsuit on the basis of any claims of any type to date
that arise out of any aspect of Executive’s employment or termination of
employment. Executive understands that this is an affirmative promise by
Executive not to sue any of the Released Parties, which is in addition to
Executive’s general release and waiver of claims in Paragraphs 3 and 4. However,
nothing in this Agreement prevents Executive from bringing an action challenging
the validity of this Agreement. If Executive breaches this Agreement by suing
any of the Released Parties in violation of this Covenant Not to Sue, Executive
understands that (i) the Released Parties will be entitled to apply for and
receive an injunction to restrain any violation of this paragraph, and
(ii) Executive will be required to pay the Released Parties’ legal costs and
expenses, including reasonable attorney fees, associated with defending against
the lawsuit and enforcing the terms of this Agreement.

5. Application to all Forms of Relief. This Agreement applies to any relief no
matter how called, including without limitation, wages, back pay, front pay,
reinstatement, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.

6. No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Agreement is not to be construed in any way as an admission of
any liability whatsoever by any Released Party, any such liability being
expressly denied. The Executive also acknowledges and agrees that he has not,
with respect to any transaction or state of facts existing prior to the date
hereof, filed any Actions against any Released Party with any governmental
agency, court or tribunal.

7. Acknowledgments. Executive has fully reviewed the terms of this Agreement,
acknowledges that he understands its terms, and states that he is entering into
this Agreement knowingly, voluntarily, and in full settlement of all claims
which existed in the past or which currently exist, that arise out of his
employment with Waste Management or the termination of his employment.

Executive acknowledges that he has had at least forty-five (45) days to consider
this General Release Agreement thoroughly, and Executive understands that he has
the right to consult with an attorney, before he signs below and is advised to
do so.

If Executive signs and returns this General Release Agreement before the end of
the 45-day period, he certifies that his acceptance of a shortened time period
is knowing and voluntary, and the Company did not — through fraud,
misrepresentation, a threat to withdraw or alter the offer before the 45-day
period expires, or by providing different terms to other employees who sign the
release before such time period expires — improperly encourage Executive to
sign.

Executive understands that he may revoke this General Release Agreement within
seven (7) days after he signs it. Executive’s revocation must be in writing and
submitted within the seven (7) day period to Mark Schwartz, via hand delivery or
via electronic delivery at:

 

4



--------------------------------------------------------------------------------

MarkSchwartz@wm.com. If Executive does not revoke this General Release Agreement
within the seven (7) day period, it becomes irrevocable. Executive further
understands that if he revokes this General Release Agreement, he will not be
eligible to receive the benefits described in Exhibit B. All benefits described
in Exhibit B will be processed as soon as administratively possible after the
end of this seven (7) day period.

Executive also acknowledges that before signing this Agreement, Executive
received certain information about eligibility for the benefits available under
this Agreement and the persons affected by this employment termination program,
including the job titles and ages of both the persons selected and not selected
to receive the benefits available under this Agreement. This information is
attached to this Agreement as Exhibit C.

8. Settlement and Acquisition of Goodwill. Executive waives and releases any and
all claims that the restrictive covenants contained in Paragraph 10 of the
Employment Agreement (the “Employment Agreement Restrictive Covenants”) are not
enforceable or are against public policy. Executive covenants not to file a
lawsuit or arbitration proceeding, pursue declaratory relief, or otherwise take
any legal action to challenge the enforceability of the Employment Agreement
Restrictive Covenants. The parties agree that the promise of continued
employment and the compensation and benefits associated with same referred to in
Exhibit B are, in part, consideration of the settlement of all disputes
regarding the enforceability and application of goodwill, trade secrets, and
confidential information developed by Executive in the course of his employment
with the Company. To help preserve the value of the goodwill, trade secrets, and
confidential information acquired herewith, it is agreed that Executive will
comply with the Employment Agreement Restrictive Covenants (incorporated herein
by reference) for the periods of time set forth therein. It is specifically
agreed that the two-year Restricted Term set forth in Paragraph 10 of the
Employment Agreement and the restriction provided for therein shall commence
upon Executive’s termination of employment with the Company.

9. Assistance and Cooperation. Executive agrees that he will cooperate fully
with the Company and its counsel, upon their request, with respect to any
proceeding (including any litigation, arbitration, regulatory proceeding,
investigation or governmental action) that relates to matters with which
Executive was involved while he was an employee of the Company or with which he
has knowledge. Executive agrees to render such cooperation in a timely fashion
and to provide Company personnel and the company’s counsel with the full benefit
of his knowledge with respect to any such matter. The Company shall reimburse
Executive for actual and reasonable costs and expenses, including reasonable
attorney’s fees, related to his assistance in such matters. Executive will
remain an elected officer of the Company until the Employment Termination Date.
Accordingly, Executive will be entitled to benefit of the indemnity and expense
reimbursement provisions in Article Eighth of the Company’s Third Amended and
Restated Certification of Incorporation and Article X of the Company’s Bylaws,
all subject to the provisions thereof and to applicable Delaware law.

10. Choice of Laws. This Agreement is made and entered into in the State of
Texas, and shall in all respects be interpreted, enforced and governed under the
laws of the State of Texas. The language of all parts of this Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties.

 

5



--------------------------------------------------------------------------------

11. Severability. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.

12. Complete Agreement. The parties hereto agree that the July 13, 2007
Employment Agreement (including any other amendments thereto) as modified by
this Separation Agreement, contains the full and final expression of their
agreements with respect to the matters contained therein, and acknowledge that
no other promises have been made to or by any of the parties that are not set
forth in these Agreements.

The parties agree that neither the offer of, nor the execution of, this
Agreement will be construed as an admission of wrongdoing by anyone. Instead,
this Agreement is to be construed solely as a reflection of the parties’ desire
to facilitate a peaceful separation of employment and to make sure there are no
unresolved issued between them.

IN WITNESS WHEREOF, this Agreement is EXECUTED and EFFECTIVE as of the day set
forth above.

 

BRETT W. FRAZIER

(“Executive”)

   

WASTE MANAGEMENT, INC.

(The “Company”)

    By:   /s/Mark Schwartz /s/ Brett W. Frazier       Brett W. Frazier          
Its:   Senior Vice President, Human Resources

 

6



--------------------------------------------------------------------------------

EXHIBIT A

The employment of Executive is terminated, effective August 17, 2012 (the
“Employment Termination Date”). Executive is therefore, entitled to the payments
and benefits listed below and detailed in under Section 6(e) (i) and (ii) of the
Employment Agreement whether or not he signs this Agreement.

 

  a) Base salary and benefits up to and including the Employment Termination
Date;

 

  b) Reimbursement for all expenses incurred on behalf of the Company up to the
Employment Termination Date and paid in accordance with Company policy; or

 

  c) Payment for vacation days accrued but unused in 2012.

All applicable withholdings will be deducted from payments described herein.

Executive is entitled to the benefits described above in this Exhibit A whether
or not he executes this Separation Agreement.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

The employment of Executive is terminated, effective August 17, 2012 (the
“Employment Termination Date”) under the terms of the Company’s Voluntary Early
Retirement Program (VERP). As a result, Executive is entitled to certain
compensation and benefits set forth in Section 6(e) (iii) (iv) and (v) of the
Employment Agreement and those benefits provided by the VERP only after he
executes and doesn’t revoke this Separation Agreement.

In consideration of the premises and promises herein contained, it is agreed
that the Company will provide Executive the following benefits if he executes
this Agreement and does not revoke it. The payments and benefits to be provided
are as follows:

 

  a) A payment under the Company’s 2012 Annual Incentive Plan (AIP) on the same
basis and to the same extent payments are made to other senior executives of the
Company. Executive will receive 8/12 of any such calculated payment on or about
March 15, 2013.

 

  b) A severance payment in the gross amount of One Million Eight Hundred
Seventy-Two Thousand Five Hundred Dollars and No Cents ($1,872,500.00),
approximately equal to two times the sum of Executive’s base salary
($535,000.00) and Target Bonus ($401,250.00). This severance amount will be paid
as follows: Nine Hundred Thirty-Six Thousand Two Hundred Fifty Dollars and No
Cents ($936,250.00) shall be paid no later than 10 days after Executive executes
and does not revoke this Agreement; and the remaining Nine Hundred Thirty-Six
Thousand Two Hundred Fifty Dollars and No Cents ($936,250.00) will be paid out
at the same time and in the same manner as if Executive had remained employed
for the two year period following Executive’s Employment Termination Date.

 

  c) Twenty-four months of continued group health and/or dental insurance
coverage that Executive participated of his Employment Termination Date.
Executive must timely elect COBRA coverage and the Company will pay for 18
months or until Executive’s death or eligibility for coverage by a subsequent
employer, the entire COBRA premium. Thereafter, Executive will have no
additional COBRA coverage, but if Executive has not obtained coverage from a
subsequent employer, the Company will provide up to six months additional
medical and dental coverage.

 

  d) A lump sum separation bonus in the amount of One Hundred Twenty-Six
Thousand Three Hundred Ninety-Three Dollars and Seventy-Five Cents
($126,393.75).

All Applicable withholdings will be deducted from all payments described herein.

 

8



--------------------------------------------------------------------------------

EXHIBIT C

Executive’s employment as the Company’s Senior Vice President, Southern Group is
being terminated effective August 17, 2012. As a result, Executive is being
offered certain consideration as described in Executive’s Employment Agreement,
plus an additional separation bonus, in exchange for executing and not revoking
the general release contained in this Agreement.

Below is a chart showing similar positions, annotated by age and whether they
are separating and will be offered consideration in exchange for a release
(“Selected”) or there are no current plans to separate to their employment (“Not
Selected”). The chart was prepared as of August 13, 2012.

This data is subject to change, and may be affected by future employment
decisions. If you have any questions about this information, contact Mark
Schwartz at (713) 265-1608.

 

Job Title

   Age      Selected    Not Selected

SVP, Eastern Group

     50          X

SVP, Midwestern Group

     58          X

SVP, Southern Group

     58       X   

SVP, Western Group

     61       X   

 

9